Case 1:16-cv-00145-SPW-KLD Document 81 Filed 07/29/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
GIACOMETTO RANCH INC., et
al., CV 16-145-BLG-SPW
Plaintiffs,
ORDER WITHDRAWING
VS. ORDER DISMISSING
LAWRENCE
DENBURY ONSHORE LLC, et al., GIACOMETTO
Defendants.

 

 

On July 7, 2020, Plaintiffs Tom Giacometto, Robert Giacometto, and
Giacometto Ranch, Inc., filed a notice pursuant to Federal Rule of Civil
Procedure 25(a) that Lawrence Giacometto, an original plaintiff in the action, died
on September 12, 2019. (Doc. 74.) They requested Lawrence’s name be stricken
from the action and dismissed without prejudice unless his estate timely applied to
intervene under Rule 25,

On July 14, 2020, the Court issued an order dismissing Lawrence without
prejudice, (Doc. 75), based on the Notice of Death. This order was premature. Rule
25(a)(1) provides,

If a party dies and the claim is not extinguished, the court may order

substitution of the proper party. A motion for substitution may be made

by any party or by the decedent’s successor or representative. If the
1
Case 1:16-cv-00145-SPW-KLD Document 81 Filed 07/29/20 Page 2 of 2

motion is not made within 90 days after service of a statement noting
the death, the action by or against the decedent must be dismissed.

Lawrence’s successor or representative originally had 90 days after the Notice of
Death, (Doc. 74), to file a motion for substitution before Rule 25(a)(1) required the
Court to dismiss him.

The Court will provide 90 days from the date of this Order for any party or
Lawrence Giacometto’s successor or representative to file a motion for substitution.
Accordingly,

IT IS HEREBY ORDERED:

1. The Order dismissing Lawrence Giacometto without prejudice under Rule

25 (Doc. 75) is WITHDRAWN.

2. Lawrence Giacometto’s name shall be added back as a plaintiff in the

above-captioned action.

3. Any party or Lawrence Giacometto’s successor or representative may file

a motion for substitution within 90 days of this Order.
The Clerk of Court shall notify the parties of this Order.

a fot
ee
oe ra Sse

DATED the ./" day of July, 2020,

sis

   
 

a a

seg Cb BER cP ramet — fe Cot Shes Goo Neale Geto

‘SUSAN P. WATTERS
U.S. DISTRICT JUDGE

2
